Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 10/19/21, with respect to obviousness double patenting (odp) rejections have been fully considered and are persuasive.  
The rejection of claims 1, 2, 4-6, 10-19 and 23-25 with respect to the odp rejection as being unpatentable over claims of U.S. Patent 10,953,034 because the claims of ‘034 do not teach or make obvious the claimed invention.  Applicant’s arguments that the product in claims ‘034 modulates expression of both PAPD5 and PAPD7, whereas the instant claims are directed to a product that only modulates PAPD5 is found persuasive. 
With respect to provisional obviousness double patenting (odp) rejection based on U.S. Application No. 16,661,959 have been fully considered and are persuasive because it is the only rejection remaining of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635